Title: From Thomas Jefferson to Albert Gallatin, 20 March 1801
From: Jefferson, Thomas
To: Gallatin, Albert



Mar. 20. 1801.

The inclosed, tho’ false and frivolous, yet requires to be answered with care. the other side of the medal requires to be shewn. we may safely admit there are talents of a certain kind on the other side; because all the talents which were venal have been bought up by the administration. Smith has refused. an offer is made to Jones. Duval has also refused & an offer is made to Kelty. health, respect & sincere attachment. I add no signature because unnecessary.
